 1                                                                                        O
 2
 3
 4
 5
 6
 7
 8
                         United States District Court
 9
                         Central District of California
10
11   SECURITIES AND EXCHANGE                      Case № 2:20-cv-08985-ODW (DFMx)
12   COMMISSION,
                                                  PARTIAL JUDGMENT AS TO
13                      Plaintiff,                DEFENDANT FRANK EKEJIJA
14
           v.
15
16   PATRICK JEVON JOHNSON,
17   CHARLES EVERETT (aka CHARLY
     EVERETT), FRANK EKEJIJA, AND
18   NVC FUND, LLC
19
                        Defendants.
20
21         In light of the Court’s Order Granting Plaintiff’s Motion for Entry of Default
22   Judgment as to Defendant Frank Ekejija, IT IS HEREBY ORDERED,
23   ADJUDGED, AND DECREED that:
24         Judgment is entered against Defendant Frank Ekejija and in favor of the SEC.
25         Defendant Frank Ekejija is permanently restrained and enjoined from
26   violating, directly or indirectly, Section 10(b) of the Securities Exchange Act of 1934
27   (the “Exchange Act”) [15 U.S.C. § 78j(b)], and Rule 10b-5 thereunder, 17 C.F.R.
28   § 240.10b-5, in connection with the purchase or sale of any security, by using any
 1   means or instrumentality of interstate commerce, or of the mails, or of any facility of
 2   any national securities exchange:
 3         (a) to employ any device, scheme, or artifice to defraud; or
 4         (b) to engage in any transaction, practice, or course of business which operates
 5   or would operate as a fraud or deceit upon the purchaser.
 6         As provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing
 7   paragraph also binds the following who receive actual notice of this Final Judgment
 8   by personal service or otherwise:
 9         (a) Defendant Frank Ekejija’s officers, agents, servants, employees, and
10   attorneys; and
11         (b) other persons in active concert or participation with Defendant Frank Ekejija
12   or with anyone described in (a).
13
14         IT IS SO ORDERED.
15
16         July 2, 2021
17
18                                ____________________________________
19                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28




                                                2
